Title: To Benjamin Franklin from Jonathan Williams, Jr., 26 March 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


This document alludes to Jonathan Williams, Jr.’s, relationships with two key figures in Franklin’s life: Jacques Donatien Le Ray de Chaumont and Edward Bancroft. All three men were involved individually and with one another in private business ventures, Williams arranging for the shipping of thousands of livres worth of assorted goods to America. But Chaumont, as becomes clear in the present letter, had now turned openly hostile to the American agent, accusing him of incompetence and intentions to mix private ventures with public business.
The reasons for this hostility seem to go beyond the men’s rivalry for control of the Congressional order for supplies, evident in our published documents. They were also in competition over private business. A French merchant reported that Chaumont was piqued with the maison Williams for charging him such steep commissions. Besides, sniped the writer, Williams had generally fallen out of favor as a result of his marriage, which was not widely approved.
Williams knew that Chaumont suspected him of increasing his own profits at the Frenchman’s expense. But, as he told Bancroft, he charged Chaumont less than his usual commission: 7½ instead of 10 per cent. For Bancroft, however, he charged a token 1 per cent for the shipment of two particular trunks.
At a moment when cargo space was at a premium, Williams and Bancroft had initially arranged for these trunks to sail with the military supplies. One of them was to go with Lafayette and the second with John Paul Jones on the Alliance. Their contents? Jewelry, gold and silver lace, black and white silk lace, thread lace, silk stockings, ruffles, embroidered buttons, silk handkerchiefs, and gloves, worth 22,225 l.t. 15 s., in the first case, and 23,535 l.t. 12 s. in the second. Bancroft consigned both trunks to Jean Holker in Philadelphia, with strict instructions to sell them only when conditions favored making a substantial profit and to keep the entire operation absolutely confidential: some people might be malevolent, others might be jealous.
The shipping plans soon changed, however. Williams told Bancroft, on the same day as he wrote the present letter to Franklin, that he had arranged to freight entirely on his own a schooner which would sail under convoy of the Alliance. It would carry a variety of goods that had been waiting for safe convoy, including packages for Chaumont and Bancroft’s second trunk. Trunk No. 1 would be shipped on the King’s flûte Barbue, 20, part of de Ternay’s squadron, and de Ternay himself had agreed to take charge of the key.
Had Chaumont learned that Williams was involved in an ongoing scheme to profit by selling French luxury items in America? Was he one of those who Bancroft feared would be “malevolent”? It is possible that the Frenchman’s recent threat, which Williams related to Bancroft (see our annotation, below), is an indication that he may have at least suspected that Williams was standing to profit handsomely in ventures from which he himself was excluded, ventures of which Franklin would certainly not have approved.
 
Dear & honoured Sir
Nantes March 26. 1780
My last Letters to Mr de Chaumont will show you the State of affairs here. I do all that man can do but nobody can do impossibilities and I ought not to be blamed for what I can’t help. Mr de Chaumont has been a little severe with me and passed on me unjust and undeserved Reflections, but I am sure they do not come from himself so have already forgotten them. It is kind in Friends to state an accusation & give Room for exculpation, instead of drawing conclusions which must be erroneus when an accusation is False.
I am afraid my Letter to Mr Paulze has not yet been delivered, as the Farmers have ordered me to be condemned to pay all the Duties & they state as a Favour that the Goods are not seized. I have written to Mr Chaumont fully about this matter & must beg you and him to see it properly arranged, for else I must pay Duties on what the Farmers themselves if they were properly informed would not desire to receive. I have recvd Mr Bondfields Proposition but he is at present at L’orient he is expected this Evening & my next shall inform further on this Subject.— Capt Kendrick who has been long here from Prison is desirous of going to America by an Opportunity which now offers but he cant get away without his Board is paid. Mr Schweighauser has done it in part but he declines paying the whole as he says you have been informed that Capt Kendrick might have gone away before. By Capt Kendricks Representation this does not appear to be the Case, & I shall be glad if you will order the whole of his Board to be paid as other Prisoners have been. I have advanced him for all his Cloths & other supplies he being an old Acquaintance. He commanded one of the Privateers which took the two West India men that were afterwards given up to the English.
I am ever most dutifully & Affectionately Yours
Jona Williams J
Doctor Franklin  
Addressed: A monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des / Etas Unis de l’Amerique / en son Hotel a Passy pres / Paris
Notation: Jona Williams May 26. 1780
